FAUGHT V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-369-CR



LARRY DALE FAUGHT	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 415TH DISTRICT COURT OF PARKER COUNTY



------------



MEMORANDUM 
OPINION
(footnote: 1)


------------

Larry Dale Faught is attempting to appeal his conviction for criminal solicitation of a minor with intent to commit aggravated sexual assault.  We dismiss the appeal for want of jurisdiction.

The trial court imposed appellant’s sentence on September 30, 2004.  No motion for new trial was filed; therefore, appellant’s deadline for filing his appeal was November 1, 2004.  
See
 
Tex. R. App. P.
 26.2(a).  Appellant did not file his notice of appeal until September 27, 2005.  Thus, the appeal is untimely.

In response to our jurisdiction letter, appellant tendered a “Motion [for] Leave to File Late Notice of Appeal,” which does not state sufficient grounds for continuing the appeal.
(footnote: 2)  Therefore, we dismiss the appeal for want of jurisdiction.

PER CURIAM



PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 23, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Appellant filed a different “Motion [for] Leave to File Late Notice of Appeal” in the trial court, which the trial court did not rule on, but simply forwarded to this court with appellant’s untimely notice of appeal.